Exhibit 10.1
SECOND AMENDMENT TO
KEY EMPLOYEE AGREEMENT
                    This Second Amendment, effective as of August 13, 2009
(“Effective Date”), is entered into by and between Watson Pharmaceuticals, Inc.,
a corporation organized under the laws of the State of Nevada (the “Company”),
and Thomas R. Russillo (the “Executive”). This Second Amendment amends that
certain Key Employee Agreement entered into by and between the Company and
Executive dated effective as of September 5, 2006, as amended from time to time
(the “Agreement”). This Second Amendment to the Agreement, together with the
Agreement, constitutes the entire Agreement as amended through the Effective
Date.

  1.   Term of the Agreement. The first sentence of Section 1 of the Agreement
is hereby amended by replacing “2009” with “2010.”

  2.   Severance Benefits Upon a Termination Without Cause. Section 4.1(a) of
Exhibit A is hereby deleted in its entirety and replaced with the following
language:

“(a) A lump sum severance payment, subject to standard withholdings or
deductions, in an amount equal to either (i) if Executive’s employment is
terminated during 2009, twelve (12) months base salary, plus Executive’s target
bonus for 2009, plus Executive’s pro-rated bonus for 2009; or (ii) if
Executive’s employment is terminated during 2010, Executive’s base salary for
the remainder of 2010, plus Executive’s target bonus for 2010.”

  3.   No Other Changes. Except as provided in this Second Amendment, the
Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer and the Executive has executed this Amendment as of
the Effective Date.

                  WATSON PHARMACEUTICALS, INC.       EXECUTIVE    
 
               
By:
  /s/ David A. Buchen
 
David A. Buchen       /s/ Thomas R. Russillo
 
Thomas R. Russillo    
 
               
Its:
  Senior Vice President,
General Counsel and Secretary            
 
               
Date:
  August 13, 2009   Date:   August 13, 2009    

